Case 2:20-bk-52015-SDR             Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                        Desc
                                   Main Document    Page 1 of 37



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TENNESSEE

     In re                                                    Case No. 2:20-bk-52015-SDR
     NEOPHARMA, INC.,                                         Chapter 11

                        Debtor.

                                                              Case No. 2:20-bk-52016-SDR
     In re
     NEOPHARMA TENNESSEE LLC,
                                                              Jointly Administered
                        Debtor.


              NOTICE OF EXTENSION OF STALKING HORSE DESIGNATION
                 DEADLINE AND OF STALKING HORSE DESIGNATION

         PLEASE TAKE NOTICE that, on January 27, 2021, the official committee of unsecured
 creditors in the above-captioned cases (the “Committee”) filed a motion [Docket No. 118] (the
 “Bidding Procedures Motion”) seeking entry of an order (the “Bidding Procedures Order”)
 (i) authorizing the Committee to market the Debtors’ assets for sale (the “Sale”), (ii) approving
 certain bidding procedures (the “Bidding Procedures”),1 (iii) approving the form of Asset Purchase
 Agreement, (iv) approving a stalking horse bid and certain bid protections, (v) authorizing the
 Committee chairperson or the Committee’s designee to execute all necessary documents in
 furtherance of the sale process and (vi) granting certain related relief.

         PLEASE TAKE FURTHER NOTICE that, on January 29, 2021, the Court appointed
 Gary M. Murphey as the chapter 11 trustee for the Debtors (the “Chapter 11 Trustee”). On
 February 12, 2021, the Chapter 11 Trustee filed the Joinder to the Motion of Official Committee
 of Unsecured Creditors for an Order (i) Authorizing The Committee to Market the Debtors’ Assets
 for Sale, (ii) Approving Bidding Procedures, (iii) Approving the Form of Asset Purchase
 Agreement, (iv) Approving a Stalking Horse Bid and Certain Bid Protections, (v) Authorizing the
 Committee Chairperson or the Committee’s Designee to Execute Transaction Documents, and
 (vi) Granting Related Relief (the “Trustee Joinder”), pursuant to which the Chapter 11 Trustee
 joined the Committee’s Bidding Procedures Motion.

        PLEASE TAKE FURTHER NOTICE that, on February 18, 2021, the Court entered the
 Bidding Procedures Order [Docket No. 185], approving, among other things, the Bidding
 Procedures, which establish key dates and times relating to the Sale and the Auction.

       PLEASE TAKE FURTHER NOTICE that the Bidding Procedures and the Bidding
 Procedures Order set March 1, 2021 as the Stalking Horse Designation Deadline. The Bidding


 1
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
 Procedures or the Bidding Procedures Order, as applicable.



 77148620.2
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                 Main Document    Page 2 of 37



 Procedures and the Bidding Procedures Order set March 16, 2021 at 4:00 p.m. as the Sale
 Objection Deadline.

        PLEASE TAKE FURTHER NOTICE that, on March 9, 2021, in accordance with the
 Bidding Procedures and the Bidding Procedures Order, the Chapter 11 Trustee and the Committee,
 in consultation with the U.S. Trustee, extended the Stalking Horse Designation Deadline through
 and including March 15, 2021 [Docket No. 221].

         PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
 and the Bidding Procedures Order, the Chapter 11 Trustee and the Committee, in consultation with
 the U.S. Trustee, hereby extend the Stalking Horse Designation Deadline through and
 including March 17, 2021. The Chapter 11 Trustee and the Committee, in consultation with the
 U.S. Trustee, also hereby extend the Sale Objection Deadline to March 29, 2021 at 4:00 p.m.
 (prevailing Eastern Time).

        PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
 and the Bidding Procedures Order, the Chapter 11 Trustee and the Committee hereby designate
 American Antibiotics, LLC as the Stalking Horse. On the date hereof, the Chapter 11 Trustee,
 on behalf of the Debtors, and the Stalking Horse executed a Stalking Horse Agreement. As
 required under the Bidding Procedures and the Bidding Procedures Order, the Chapter 11 Trustee
 and the Committee disclose the following information related to the Stalking Horse and the
 Stalking Horse Agreement:

       Identity of Stalking Horse: American Antibiotics, LLC, a Georgia limited liability
 company.

        Purchase Price: On the Closing Date, the Purchaser shall pay Four Million Dollars
 ($4,000,000.00) for the Purchased Assets, less the Deposit to the Sellers on the Closing Date, plus
 assume certain liabilities.

         Amount of Stalking Horse Deposit: Contemporaneous with the execution of the Stalking
 Horse Agreement, Stalking Horse agrees to deposit into escrow ten percent (10%) of the Purchase
 Price, consisting of the sum of $400,000.00 pursuant to the terms of an escrow agreement in a
 form to be attached to the Stalking Horse Agreement. In the event the Stalking Horse is the
 Successful Bidder, the Deposit will be applied to the Purchase Price at Closing.

         Amount and Nature of Bid Protections: In the event the Stalking Horse is not in breach
 of the Stalking Horse Agreement and has not terminated the Stalking Horse Agreement before the
 Outside Closing Date, and (i) the Bankruptcy Court approves a sale of all or some of the Purchased
 Assets to a purchaser other than Purchaser which is consummated by Sellers, (ii) Sellers enter into
 a definitive agreement for a transaction other than the Proposed Transaction which is consummated
 by Sellers; (iii) Sellers file a plan of reorganization that does not contemplate a sale of the Purchase
 Assets to Purchaser and a plan is confirmed, or (iv) Sellers otherwise breach the Stalking Horse
 Agreement and subsequently sell all or some of the Purchased Assets to a purchaser other than
 Stalking Horse which is consummated by Sellers, Sellers shall be required to pay to Purchaser a
 break-up fee in an amount equal to five percent (5.0%) of the Purchase Price (the “Break-Up Fee”).
 The Break-Up Fee will be deemed an allowed superpriority administrative expense claim of



 77148620.2
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                Main Document    Page 3 of 37



 Stalking Horse under Section 364(c)(1) of the Bankruptcy Code with priority over any and all
 administrative expenses of any kind, including, without limitation, those specified in Sections
 503(b) and 507(b) of the Bankruptcy Code and shall be paid at closing from the sales proceeds
 prior to the payment of any other amounts.

          The Debtors also agree to use their best efforts in the exercise of their discretion under (or
 to amend) the Bidding Procedures Order to require that any bid that includes a cash component of
 at least $4,500,000 and otherwise complies with the Bidding Procedures Order will be deemed a
 Qualified Bid.

        PLEASE TAKE FURTHER NOTICE that a copy of the Stalking Horse Agreement,
 without Schedules, is attached hereto as “Exhibit A”. The Schedules to the Stalking Horse
 Agreement may be obtained by contacting the undersigned counsel for the Chapter 11 Trustee or
 the Committee.


 Dated March 17, 2021,

 POLSINELLI PC

 /s/ David E. Gordon                                 /s/ Gregory C. Logue
 David E. Gordon                                     WOOLF, MCCLANE, BRIGHT, ALLEN &
 Georgia Bar No. 111877 (admitted Pro Hac            CARPENTER, PLLC
 Vice)                                               Gregory C. Logue
 Caryn E. Wang                                       (Tenn. Bar. No. 012157)
 Georgia Bar No. 542093 (admitted Pro Hac            900 S. Gay Street, Suite 900
 Vice)                                               Knoxville, TN 37902
 1201 West Peachtree Street NW                       Telephone: (865) 215-1000
 Atlanta, Georgia 30309                              glogue@wmbac.com
 Telephone: (404) 253-6000
 Facsimile: (404) 684-6060                           – and –
 dgordon@polsinelli.com
 cewang@polsinelli.com                               BUCHALTER, P.C.
                                                     Jeffrey K. Garfinkle
 – and –                                             (Cal Bar. No. 153496; Wash. Bar No. 55968)
                                                     (Admitted Pro Hac Vice)
 Michael Malone (Tenn. Bar No. 031219)               Julian I. Gurule
 401 Commerce Street, Suite 900                      (Cal. Bar. No. 252160)
 Nashville, TN 37219                                 (Admitted Pro Hac Vice)
 Telephone: (615) 259-1510                           18400 Von Karman Ave., Suite 800
 Facsimile: (615) 259-1573                           Irvine, CA 92612
 mmalone@polsinelli.com                              Telephone: (949) 760-1121
                                                     jgarfinkle@buchalter.com
 Counsel to Gary M. Murphey                          jgurule@buchalter.com
 As Chapter 11 Trustee
                                                     Counsel to Official Committee of Unsecured
                                                     Creditors


 77148620.2
Case 2:20-bk-52015-SDR   Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03   Desc
                         Main Document    Page 4 of 37



                                    Exhibit A

                            (Stalking Horse Agreement)




 77148620.2
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03 Desc
                                Main Document    Page 5 of 37
                                                                   EXECUTION COPY


                               ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (as amended from time to time, the
 “Agreement”) is made as of March 16, 2021 (the “Execution Date”) by and among the following:
 (i) American Antibiotics, LLC, a Georgia limited liability company (“Purchaser”), and (ii) Gary
 Murphey, solely in his capacity as Chapter 11 trustee (“Trustee”) of, and on behalf of, Neopharma,
 Inc., a Delaware corporation (“Neopharma”) and Neopharma Tennessee, LLC, a Delaware limited
 liability company (“Neopharma LLC” and together with Neopharma, “Sellers”). Purchaser and
 Sellers are referred to collectively as the “Parties.”

       The Agreement is based upon the following recitals of fact, and each of the Parties
 acknowledges that each of the following is entirely true and correct:

                                            RECITALS:

         A.       Sellers own and operate, or have operated various assets comprising a
 pharmaceuticals manufacturing, processing, testing, warehousing, packaging and distribution
 business located in Bristol, Tennessee that includes the manufacture of plastic bottles that are
 utilized to bottle pharmaceutical products (the “Business”). In addition, Sellers are engaged in the
 business of, directly or indirectly, developing, making or having made, promoting, using, licensing
 and selling certain assets related to its pharmaceutical products under certain trademarks related to
 certain antibiotic products (collectively, the “Products”).

        B.      Sellers further own various drug applications issued by the United States Food and
 Drug Administration (the “FDA”) pursuant to which Neopharma produces or has produced and
 markets or has marketed the Products. The Business, together with the Products, is referred to as
 the “Pharmaceutical Business”.

         C.     Neopharma is the sole member and managing member of Neopharma LLC.
 Neopharma LLC owns or leases certain real property and improvements including each of the
 following: (i) an antibiotic manufacturing facility, processing, testing, packaging, warehouse,
 distribution and print shop located at 201 Industrial Drive, Bristol, Tennessee (the “Industrial
 Drive Property”); (ii) a plastics processing facility located at 605 5th Street, Bristol, Tennessee
 (the “Fifth Street Property”) and (iii) certain vacant land located at 4th Street, Bristol, Tennessee
 (the “Fourth Street Property”). The Industrial Drive Property, the Fifth Street Property and the
 Fourth Street Property are referred to collectively the “Real Property”.

        D.      The Pharmaceutical Business is located on and operated from the Industrial Drive
 Property and the Fifth Street Property.

         E.     Neopharma LLC also owns certain equipment, machinery, fixtures, furniture,
 furnishings and other personal property located on the Real Property utilized by Neopharma in the
 Pharmaceutical Business.

        F.     Neopharma LLC is a party to a certain Facility Lease Agreement dated September
 28, 2018 with the Industrial Development Board of the City of Bristol, Tennessee (the “Facility
 Lease”, and the real property improvements subject thereto, the “Facility Lease Premises”). In
                                                  1
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                 Main Document    Page 6 of 37



 addition, and in the ordinary course of business the Sellers have entered into and remain obligated
 under certain executory contracts and unexpired leases of real and personal property (collectively,
 the “Contracts and Leases”). The Facility Lease and certain of those Contracts and Leases are to
 be assumed and assigned to the Purchaser as part of the Proposed Transaction described in this
 Agreement (collectively, the “Assumed Contracts and Leases”).

         G.      On the terms and conditions set forth in this Agreement, the Purchaser desires to
 purchase from Sellers, and Sellers desire to sell to Purchaser (the “Proposed Transaction”), all of
 the Sellers’ right, title and interest in, to and under the various assets, property and business more
 particularly described below, the “Purchased Assets” which includes (i) all of the Real Property,
 the Assumed Contracts and Leases, and (ii) the other assets, property and business associated with
 the Pharmaceutical Business, in each instance, free and clear of all Liens, in accordance with
 Section 105, 363 and 365 and other applicable provisions of the Bankruptcy Code and the
 Bankruptcy Rules.

         H.      The Parties acknowledge that in every respect, the Proposed Transaction has been
 negotiated at arm’s length and in good faith and without the intent to hinder, delay or defraud
 creditors of the Sellers.

        I.     On December 22, 2020, Neopharma commenced a chapter 11 bankruptcy case in
 the United States Bankruptcy Court for the Eastern District of Tennessee (the “Bankruptcy
 Court”) as case no. 2:20-bk-52015-SDR (the “Neopharma Bankruptcy Case”). Also on
 December 22, 2020, Neopharma LLC commenced a chapter 11 bankruptcy case in the Bankruptcy
 Court as case no. 2:20-bk-52016-SDR (the “Neopharma LLC Bankruptcy Case,” and together
 with the Neopharma Bankruptcy Case, the “Bankruptcy Cases”).

        J.      On January 29, 2021, the Bankruptcy Court appointed Gary Murphey as the
 Chapter 11 trustee in the Neopharma and Neopharma LLC Bankruptcy Cases.

          K.      Sellers have determined that the offer of Purchaser for the Purchased Assets (i) is
 the highest and best price for the Purchased Assets, (ii) the sale of the Purchased Assets as a whole
 is in the best interest of Sellers, the respective creditors of Sellers and their bankruptcy estates and
 (iii) constitutes a fair and adequate purchase price for the Purchased Assets.

        L.      The Parties intend that Purchaser be designated as the Stalking Horse Bidder (as
 defined in the Sales Procedures Order).

        NOW, THEREFORE, for good and valuable consideration and in consideration of the
 performance of the mutual covenants and agreements contained herein, the receipt and adequacy
 of which are conclusively acknowledged, the Parties agree as follows:

          1.    Incorporation of Recitals; Definitions and Rules of Construction.

                1.1    As used in this Agreement each of the words and phrases that are capitalized
 shall have the meaning ascribed to them in Schedule 1.1.

                1.2     The recitals set forth above are incorporated by this reference.

                                                    2
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                  Desc
                                Main Document    Page 7 of 37



          2.    Purchase and Sale of Assets of the Pharmaceutical Business.

                  2.1    Assets of the Pharmaceutical Business. Subject to the terms and conditions
 hereof and on the basis of the representations, warranties and covenants contained herein, Sellers
 agree to sell, assign, transfer, convey, grant and deliver to Purchaser, and Purchaser agrees to
 purchase from Sellers the Purchased Assets, described as all of Sellers’ respective right, title and
 interest in, to and under all of the tangible and intangible real and personal property, assets and
 rights located at or used in connection with the Pharmaceutical Business, including all the assets
 set forth below (excepting only those assets specifically identified as “Excluded Assets” in Section
 2.3 herein), free and clear of and expressly excluding any and all liens, claims (including as defined
 in 11 U.S.C. § 101(5)), losses, damages, penalties, suits, legal actions, expenses, and encumbrances
 of any kind, character or description whatsoever, including any mortgage, deed of trust, pledge,
 security interest, hypothecation, assignment, statutory or other lien, charge, or other encumbrance
 of any kind or nature whatsoever (including, without limitation, pursuant to any conditional sale
 or other title retention agreement, any financing lease having substantially the same economic
 effect as any of the foregoing, and the filing of any financing statement under the UCC or
 comparable law of any jurisdiction to evidence any of the foregoing) on personal or real property
 or fixtures (collectively, the “Liens”) except for the Permitted Liens as set forth on Schedule 2.1
 (collectively, the “Permitted Liens”).

                2.2     The Purchased Assets include the following:

                         (a)    All of Sellers’ right, title and interest in trademarks, trade names,
 service marks, recipes, formulas, patents, patent applications, renewals, extensions, reissues,
 divisions, continuations, continuations-in-part, reexaminations, utility models, inventions and
 discoveries, statutory invention registrations, copyrights, methods, licenses, processes and know-
 how relating to the Pharmaceutical Business in all jurisdictions worldwide, whether owned, used
 or licensed by Sellers, including those trademarks and patents licensed to the Seller as set forth on
 Schedule 2.2(a) and the goodwill of the Pharmaceutical Business as a going concern (collectively,
 the “Intangible Rights”);

                        (b)    The Products and Neopharma’s drug authorizations including the
 documents referenced in the complete regulatory chronology for each IND, DMF, NDA or ANDA
 for the applicable Products, whether such IND, DMF, NDA or ANDA exist now or in the past,
 whether currently marketed or discontinued, and whether filed, approved or pending, including
 those set forth on Schedule 2.2(b);

                        (c)     All of Sellers’ right, title and interest in and to all confidentiality
 agreements, non-disclosure agreements, non-compete agreements relating to the assignment of
 ideas and inventions to Sellers by current or past employees;

                       (d)    The names “Neopharma,” and “Neopharma Tennessee, LLC” and
 any associated logos or marks;

                       (e)    To the extent assignable, all applications, consents, approvals,
 licenses, permits, franchises, filings or authorizations, including certificates of occupancy
 (collectively, “Governmental Authorizations”), granted by any public or governmental entity,

                                                   3
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                 Main Document    Page 8 of 37



 including federal, state or local, department, bureau, commission, agency and similar bodies or
 authority including the FDA (collectively, the “Governmental Entities” and, individually, each a
 “Governmental Entity”) in connection with the operation of the Pharmaceutical Business, the
 Intangible Rights and the Real Property;

                        (f)    All of Sellers’ right, title and interest in and to the Facility Lease and
 all buildings, fixtures, appurtenances and other leasehold improvements located at the Real
 Property and maps, reports, plans, easements, access rights, parking spaces, title documents,
 surveys, construction contracts, warranties, reports, drawings including the drawings that show the
 information technology, data recording and retrieval, electrical, mechanical, heating ventilating,
 air conditioning and plumbing systems that serve the buildings, site plans, as-built plans, permits
 and other materials having to do with the Real Property and the Pharmaceutical Business;

                         (g)     All of the fixed and tangible assets owned by Sellers and used in the
 maintenance and operation of the Pharmaceutical Business, including the machinery, apparatus,
 appliances, furniture, fixtures, trade fixtures, signs, equipment, computers, computer hardware and
 computer-related software, information technology systems and servers, services, replacement
 parts and other physical assets including the tangible assets located or stored at the Real Property;

                          (h)     To the extent assignable, all raw materials, work-in-process,
 finished goods, supplies (including clinical drug supplies), samples, components, packaging
 materials and other inventories to which Sellers have title, located on, warehoused or stored at the
 Real Property, including all goods, merchandise and other personal property owned, excipients
 inert materials, bottles, plastic, packaging, materials and supplies of every nature which contribute
 to the manufacturing, processing, testing, bottling, packaging, release and distribution of finished
 products of Sellers in the ordinary course of the Pharmaceutical Business, including what is
 described on Schedule 2.2(h) (collectively, the “Inventory”);

                         (i)    All warranties and similar rights in favor of Sellers with respect to
 the Purchased Assets;

                          (j)     Originals, if available, or copies of all customer lists and supplier
 lists to the extent related to the Business or the Purchased Assets;

                         (k)     the Real Property, including what is described in Schedule 2.2(k),
 together with tax credits, benefits or incentives or the like, including but not limited to the tax
 credits, benefits or incentives available pursuant to the Payment in Lieu of Tax agreement together
 with all documents, instruments and agreement for the benefit or in favor of Sellers in connection
 therewith (collectively, the “PILOT Agreement”) in connection with the Real Property (to the
 extent assignable and still in force) that have accrued or are related or incidental to the Real
 Property, to the extent such credits, benefits, or incentives are assignable and still in force;

                       (l)    all of Sellers’ rights under the Assumed Contracts and Leases as
 Purchaser may, within sixty (60) days following the Closing Date (or such shorter period of time
 as permitted by the Bankruptcy Court, but in no event earlier than the Closing Date), elect to
 assume as set forth on Schedule 2.2(l) or not assume (with Seller’s right to update such schedule
 to add or remove any Contract or Lease), in Purchaser’s discretion; and if a Cure Amount exceeds

                                                    4
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR         Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                Desc
                               Main Document    Page 9 of 37



 an amount acceptable to Purchaser in its sole discretion, such Contract or Lease shall not be
 assumed and assigned, and shall not be an Assumed Contract and Lease. In each instance,
 Purchaser shall be obligated to cure any defaults under the Assumed Contracts and Leases, and
 shall provide adequate assurance of future performance to the extent determined by the Bankruptcy
 Court. Purchaser shall also be entitled to accounts receivable owed by a pharmaceutical distributor
 (i) whose distribution contract is an Assumed Contracts or Leases, or (ii) whose unsaleable
 inventory claim against the estate is eliminated by Purchaser replacing such inventory following
 Closing (collectively “Distributor A/R”); and

                        (m)    The Acquired Causes of Action.

                 2.3    Excluded Assets. The Purchased Assets shall not include any and all right,
 title and interest of Sellers, if any, in and to the following assets (collectively, the “Excluded
 Assets”):

                       (a)     tax returns and other records which are not directly related to or
 reasonably necessary to the conduct of the Pharmaceutical Business;

                      (b)    all accounts held and generated in the ordinary course of
 Pharmaceutical Business (except as set out in Section 2.2(l));

                        (c)    cash or cash equivalents, including bank accounts and the Purchase
 Price, as defined below;

                        (d)    all utility, security, and other deposits and prepaid items;

                        (e)    any tax refunds, tax benefits or other benefits relating to periods
 prior to the Closing Date, which are and shall remain exclusively the property of Seller;

                        (f)    the capital stock of or membership interests in Sellers;

                      (g)     all Contracts and Leases that are not Assumed Contracts and Leases,
 (including any equipment or IP leased or licensed under such Contracts and Leases); and

                        (h)     all causes of action, demands, judgments, claims (including
 insurance claims), indemnity rights (to the extent assignable to Purchaser), setoffs, recoupments,
 or other similar right of Sellers, including all avoidance or other claims of the Sellers or their
 bankruptcy estates including without limitation those that may exist against Sellers’ prior
 management pursuant to any provision of the Bankruptcy Code or pursuant to applicable state law
 (collectively, the “Causes of Action”), provided that those Causes of Action arising under express
 or implied warranties from suppliers, or other third parties with respect to the Purchased Assets,
 or related to an Assumed Contact or Lease or counterparty to such Assumed Contract or Lease
 shall not be Excluded Assets (the “Acquired Causes of Action”).

                 2.4    Assumed Liabilities. On the terms and subject to the conditions set forth in
 this Agreement, at the Closing, in consideration for the sale, assignment, conveyance, transfer and
 delivery of the Purchased Assets to the Purchaser, the Purchaser shall assume from the Sellers and
 agree to pay, perform, and discharge when due in accordance with their respective terms and
                                                  5
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR         Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                               Main Document    Page 10 of 37



 subject to the respective conditions thereof, only the following liabilities and obligations (of any
 nature or kind, and whether based in common law or statute or arising under written contract or
 otherwise, known or unknown, fixed or contingent, accrued or unaccrued, liquidated or
 unliquidated, asserted or unasserted) of the Sellers (collectively, the “Assumed Liabilities”):

                        (a)    except as expressly set forth herein, all liabilities and obligations
 arising from the ownership, possession or use of the Purchased Assets and the operation of the
 business, in each case from and after the Closing;

                        (b)     all liabilities and obligations arising under the Assumed Contracts
 and Leases, arising after the Closing;

                        (c)    all Cure Amounts;

                       (d)    to the extent of any Distributor A/R, all claims related to or arising
 from rebates, coupon programs, chargebacks and credits of Sellers’ pharmaceutical distributors,
 and claims related to or arising from returns or expirations of the Products of Sellers’
 pharmaceutical distributors;

                        (e)    the FDA Fees;

                       (f)  to the extent the PILOT Agreement is assigned, any payments
 required under the PILOT Agreement; and

                         (g)     salary/wages accrued prior to December 22, 2020 for any Employee
 that is employed by the Purchaser within 90 days of Closing and that remains continuously
 employed by the Purchaser for at least 180 consecutive days after being hired, provided that such
 obligations shall not exceed the amount set forth for such Employee in Schedule E/F filed in the
 Bankruptcy Cases as of March 1, 2021. Any such payments made pursuant to this subsection will
 (i) reduce, dollar for dollar, any claims such Employee has in the Bankruptcy Case, first against
 any priority claim, and then against any general unsecured claim, and (ii) be paid by Purchaser as
 W-2 wages regardless of how such amounts were incurred or categorized by the Sellers.

         The Proposed Transaction contemplated by this Agreement shall in no way expand the
 rights or remedies of any third party against the Purchaser or Sellers as compared to the rights and
 remedies that such third party would have had against Sellers absent the Bankruptcy Cases had the
 Purchaser not assumed such Assumed Liabilities.

                 2.5     Excluded Liabilities.     Notwithstanding anything contained in this
 Agreement to the contrary, Purchaser shall not assume, be obligated to assume, be deemed to have
 assumed, or be obligated to pay, perform, or otherwise discharge, and the Sellers shall be solely
 and exclusively liable with respect to any liabilities or obligations (or any nature, and whether
 based on common law or statute or arising under written contract or otherwise, known or unknown,
 fixed or contingent, accrued or unaccrued, liquidated or unliquidated, asserted or unasserted) of
 the Sellers other than the Assumed Liabilities (such liabilities and obligations other than Assumed
 Liabilities, the “Excluded Liabilities”). Without limiting the foregoing, Purchaser does not
 assume or agree to pay, perform or otherwise discharge the liabilities or obligations (whether
 known or unknown, fixed or contingent, accrued or unaccrued, liquidated or unliquidated, asserted
                                                  6
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                Main Document    Page 11 of 37



 or unasserted) of the Sellers with respect to, arising out of or relating to, the following Excluded
 Liabilities:

                          (a)     except as otherwise expressly set forth in this Agreement, any
 liability arising out of facts or circumstances in existence prior to the Closing and from or related
 to any breach, default under, failure to perform, torts related to the performance of, violations of
 law, infringements or indemnities under, guaranties pursuant to and overcharges, underpayments
 or penalties on the part of the Sellers under any contract, agreement, arrangement or understanding
 to which Sellers are a party prior to the Closing;

                        (b)    except as otherwise expressly set forth in this Agreement, any
 liability arising from or related to any action against Sellers, or related to the business, the
 Purchased Assets or the Assumed Liabilities, pending or threatened or based on facts, actions,
 omissions, circumstances or conditions existing, occurring or accruing before the Closing Date;

                     (c)    all Indebtedness of the Sellers (other than any obligations under the
 Assumed Contracts and Leases);

                       (d)    all guarantees of third-party Indebtedness made by the Sellers and
 reimbursement obligations to guarantors of the Sellers’ obligations or under letters of credit or
 similar agreements or instruments;

                        (e)     all liabilities or obligations to any current or former owner of capital
 stock or other equity interests of the Sellers or any securities convertible into, exchangeable or
 exercisable for shares of capital stock or other equity interests of the Sellers, any current or former
 holder of indebtedness for borrowed money of the Sellers or, in respect of obligations for
 indemnification or advancement of expenses, any current or former officer or director of the
 Sellers;

                          (f)   all drafts or checks outstanding at the Closing under which the
 Sellers are obligated;

                        (g)    all liabilities or obligations to the extent relating to the ownership,
 possession or use of the Excluded Assets;

                          (h)     all fees, charges, expenditures, and costs incurred or otherwise
 payable by the Sellers in connection with the administration of the Bankruptcy Cases, including
 the fees and expenses of financial advisors and legal counsel, whether incurred, accrued or payable
 on, prior to, or after the date of this Agreement or the Closing Date;

                          (i)     all liabilities or obligations (x) under Environmental Laws to the
 extent relating to (i) facts, actions, omissions, circumstances or conditions existing, occurring or
 accruing, or noncompliance with or violations of Environmental Laws by the Sellers on or before
 the Closing Date, (ii) the transportation, off-site storage or off-site disposal of any hazardous
 substances generated by or on behalf of the Sellers on or before the Closing Date or (iii) real
 property not acquired under this Agreement, including any real property formerly owned, operated
 or leased by Sellers prior to the Closing Date; and (y) for toxic torts arising as a result of or in

                                                   7
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                 Main Document    Page 12 of 37



 connection with loss of life or injury to Persons (whether or not such loss or injury was made
 manifest on or after the Closing Date);

                        (j)    any liability relating to any Product that is or has been manufactured,
 tested, distributed, held or marketed by or on behalf of the Sellers arising from any recall,
 withdrawal, or suspension (whether voluntarily or otherwise), except to the extent that such recall,
 withdrawal or suspension results from Purchaser’s operation of the business or the Purchased
 Assets following the Closing; and

                       (k)    all intercompany accounts payable, liabilities and obligations that
 are owed or payable to any Seller as to which any Seller is an obligor or is otherwise responsible
 or liable.

                2.6     Method of Conveyance. The sale, transfer, conveyance, assignment and
 delivery by Sellers of the Purchased Assets shall occur on the Closing Date by Sellers’ execution
 and delivery to Purchaser of one or more bills of sale, assignments, and special warranty deeds in
 form and scope satisfactory to Purchaser. At the Closing, Sellers shall transfer, assign, convey and
 deliver good, valid and indefeasible title to the Purchased Assets free and clear of all Liens.

          3.    Consideration.

                 3.1    Purchase Price. On the Closing Date, the Purchaser shall pay (a) Four
 Million Dollars ($4,000,000.00) for the Purchased Assets (the “Purchase Price”), less the Deposit
 to the Sellers on the Closing Date (the “Closing Date Payment”). The Purchase Price, less the
 Deposit, shall be payable in immediately available federal funds.

                3.2    Deposit. Contemporaneous with the execution of this Agreement,
 Purchaser agrees to deposit into escrow ten percent (10%) of the Purchase Price, consisting of the
 sum of $400,000.00 (the “Deposit”) pursuant to the terms of an escrow agreement in the form
 attached as Schedule 3.2. The Deposit will be applied to the Purchase Price at Closing.

                3.3    Cure Amounts. Purchaser shall pay the Cure Amounts for Assumed
 Contracts as provided by Order of the Court and Section 10.3 below.

          4.    Closing.

                  4.1     Closing. The Transaction shall close (the “Closing”) on the second business
 day (the “Closing Date”) (or as soon thereafter as may be practicable) after the conditions set forth
 herein in Sections 8 (with respect to the Purchaser) and 9 (with respect to the Sellers), as applicable,
 shall have been satisfied or (if permissible) waived (except for such conditions that, by their nature,
 are to be satisfied at the Closing) or such later date as the Parties shall mutually agree.

                4.2    Prorations and Adjustments. Purchaser and Sellers agree to prorate the
 following items for new services, charges or taxes that are on a bill, statement or invoice covering
 a time period in which the Closing Date occurs, with the Sellers to be responsible for the same
 through and including the Closing Date and Purchaser to be responsible for the same after the
 Closing Date; provided that, the parties agree that the Sellers’ obligations for any prorations under

                                                    8
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                     Desc
                                 Main Document    Page 13 of 37



 subparagraph (a) up to $325,000 and under subsection (b) up to $125,000 shall be reduced to the
 extent that the purchase price would fall below $4,000,000 without such reduction:

                         (a)    all real and personal property taxes and assessments related to the
 Purchased Assets (whether payable by Sellers as owner or lessee, and which shall be deemed to
 accrue ratably over the lease year to which it relates), provided however, that if the amount of taxes
 or assessments for the year in which Closing occurs is unknown at the time of Closing, such taxes
 or assessments shall be prorated based on the rate and valuation shown on the prior year’s tax bill.
 The Parties shall, promptly upon request of Purchaser, re-prorate taxes and assessments when the
 figures for the year in which Closing occurs is known; and

                         (b)     any charges for water, electric, oil, gas, telephone and other utilities.

                 4.3     Utilities. Sellers shall cause any and all services for water, electric, oil, gas,
 telephone and other utilities to take a final reading in respect of the Pharmaceutical Business as of
 the Closing Date, to cause the charges therefor incurred through the Closing Date to be paid by
 Sellers and to notify such utilities to transfer such services to Purchaser from and after the Closing
 Date without interruption of service.

                 4.4    Expenses. Purchaser shall be solely liable for and shall pay on the Closing
 Date all documentary or transfer taxes, recording charges and similar taxes and charges with
 respect to the transfer of the Purchased Assets as well as the cost of recording all curative title
 documents, and the Title Policy. Each Party shall be responsible for its own attorneys’ fees and
 costs.

                4.5      Allocation of Purchase Price. No later than five (5) business days prior to
 Closing, Purchaser shall prepare an allocation (“Allocation”) of an amount totaling the sum of the
 (a) Purchase Price, (b) Assumed Liabilities and (c) all other capitalized costs under this Agreement
 among the Purchased Assets, in accordance with Section 1060 of the Internal Revenue Code of
 1986, as amended, and the rules and regulations promulgated thereunder for review of Seller. So
 long as Seller believes there is a good faith basis for accepting the Allocation, Seller will accept
 the Allocation and all tax returns filed by both parties will be consistent therewith. Otherwise, the
 Parties will make commercially reasonable efforts to agree to the Allocation as of the Closing
 Date, and in the event they cannot, the parties may file their own allocations.

          5.     Representations and Warranties of Sellers.

        As an inducement to Purchaser to enter into this Agreement and to consummate the
 Proposed Transaction contemplated hereby, each Seller makes the following representations and
 warranties to Purchaser relating to itself and the Purchased Assets, each of which is true and correct
 on the Execution Date:

                 5.1    Organization; Good Standing. Each Seller is duly organized, validly
 existing and in good standing under the Laws of the state of its formation. Each Seller is duly
 authorized, qualified to do business and in good standing under all applicable laws of any
 jurisdiction (domestic and foreign) in which the character or the location of the assets owned or
 leased by it or the nature of the business conducted by it requires such authorization or

                                                     9
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                  Desc
                                Main Document    Page 14 of 37



 qualification. Subject to entry of the Approval Order, each Seller has the full power and authority,
 corporate or otherwise, to enter into this Agreement, to carry out its obligations hereunder and to
 consummate the respective transactions contemplated to be consummated hereunder. The
 execution, delivery and consummation of this Agreement has been duly and validly authorized by
 each Seller through all necessary company actions on the part of Seller, none of which actions
 have been modified or rescinded and all of which actions remain in full force and effect.

                 5.2    Authorization. Subject to entry of the Approval Order, this Agreement
 constitutes a valid and binding obligation of each Seller enforceable in accordance with its terms.

                 5.3     Non-Contravention. Except as otherwise contemplated by this
 Agreement, each Seller’s execution and delivery of this Agreement and compliance with and
 fulfillment of the terms of this Agreement do not (i) violate or conflict with any of the terms,
 conditions or provisions of any organizational or governing documents of Seller; (ii) violate any
 Laws applicable to Seller; (iii) subject to the entry of the Approval Order, require any approval of
 or any other action to be taken by any Regulatory Authority; (iv) require any approval or any other
 action under, conflict with, or result in any violation of or default under (with or without notice or
 lapse of time or both), or give rise to a right of termination, cancellation, acceleration or
 augmentation of any obligation, or loss of a material benefit under, or result in the creation of any
 Lien (except for Permitted Liens) upon any of the Purchased Assets; or (v) impair the Purchaser’s
 ability to operate the Pharmaceutical Business.

                 5.4      Title to Purchased Assets. Sellers have good and valid legal title and
 beneficial ownership to the Purchased Assets. At Closing and pursuant to the Approval Order, the
 Sellers shall convey to Purchaser good, valid, marketable and insurable title to the Purchased
 Assets, free and clear of all Liens (except for Permitted Liens and Permitted Encumbrances)
 pursuant to sections 363(b), 363(f) and 365 of the Bankruptcy Code. No Person other than Sellers
 owns or holds in its name any assets, real, personal or mixed, whether tangible or intangible, used
 or held for use in, or otherwise relating to, the Business. Except for Permitted Liens and Permitted
 Encumbrances, there are no outstanding rights (including any rights of first refusal or right of first
 offer), options or agreements giving any Person any current or future right to require Sellers to sell
 or transfer to such Person or to any third party any interest in any of the Purchased Assets. The
 Purchased Assets constitute all of the assets used in or necessary to operate, and are adequate for
 the purpose of operating, the Business in the manner in which it has been operated prior to the
 Execution Date. There are no facts or conditions affecting the Purchased Assets that could,
 individually or in the aggregate, interfere in any material respect with the use, occupancy or
 operation of the Purchased Assets as currently used, occupied or operated, or their adequacy for
 such use.

             5.5   Condition of Purchased Assets. All of the Purchased Assets are being sold
 “AS IS”, “WHERE IS” WITH ALL FAULTS AND WITHOUT ANY REPRESENTATION OR
 WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTY OF
 MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, EXCEPT AS
 EXPRESSLY SET FORTH HEREIN.




                                                  10
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                Main Document    Page 15 of 37



              5.6     Governmental Authorizations. As set forth in Schedule 5.6, Sellers have all
 Governmental Authorizations that are required in connection with the operation of the
 Pharmaceutical Business as presently conducted.

                 5.7    Contracts. Schedule 5.7 sets forth an accurate and complete list of each
 material contract and agreement of Sellers (“Material Contracts”). True and correct originals or,
 where originals are not available, copies of all Material Contracts of Sellers relating to the
 Purchased Assets have been delivered by Sellers to Purchaser. Schedule 5.7 also discloses to
 Purchaser the Sellers’ good faith estimate of the Cure Amounts for all Material Contracts and
 Assumed Contracts and Leases. Each Material Contract and Assumed Contract and Lease is valid
 and binding on Sellers in accordance with its terms and is in full force and effect. With the
 exception of the Bankruptcy, Seller’s financial difficulties, and matters related thereto, Sellers have
 properly conducted and otherwise performed all material obligations required to be performed by
 Sellers under each Material Contract and Assumed Contract and Leases, and Sellers have not
 received any notice of termination, cancellation, breach of default under any contractor agreement
 of Sellers, including, without limitation any Material Contracts and Assumed Contracts and
 Leases. With the exception of the Bankruptcy, Seller’s financial difficulties, and matters related
 thereto, to the knowledge of Sellers, no event has occurred that, with the passage of time or the
 giving of notice or both, would result in a default, breach or event of noncompliance by Sellers
 under any contract or agreement, including, without limitation any Material Contracts and
 Assumed Contracts and Leases, or result in the termination thereof, or would cause or permit the
 acceleration or other changes of any right or obligation or the loss of any benefit thereunder. To
 the knowledge of Sellers, no other party to any contract or agreement is in breach thereof or default
 thereunder.

                 5.8     Compliance with Laws. Except as set forth on Schedule 5.8, Neopharma
 has been in compliance with any Laws applicable to it or the Pharmaceutical Business. Sellers
 have not received any notice, correspondence or other written or oral communication of any
 violation, alleged violation or potential violation of any Laws applicable to it or the Pharmaceutical
 Business or to the effect that Sellers, or any Person acting on behalf of Sellers, are or could
 potentially be under investigation or inquiry with respect to any violation or alleged violation of
 any Law applicable to Sellers. To the knowledge of Seller’s, no event has occurred, and no
 condition exists, that would reasonably be expected to (with or without notice or lapse of time)
 constitute or result directly or indirectly in a violation by Sellers of, or a failure on the part of
 Sellers to comply with, any Law relating to the operation and conduct of the Business.

                 5.9     Facility Lease. Neopharma LLC has received no notice of termination of
 the Facility Lease and the Facility Lease is legal, valid, binding and in full force and effect. There
 are no ongoing disputes with respect to the Facility Lease. With the exception of the Bankruptcy,
 Seller’s financial difficulties, and matters related thereto, Neopharma LLC, or any other party to
 the Facility Lease, is not in breach or default under the Facility Lease, and no event has occurred
 or circumstance exists that, with the delivery of notice, the passage of time or both, would
 constitute such a breach or default, or permit the termination, modification or acceleration of rent
 under the Facility Lease. Sellers have made available to Purchaser accurate and complete copies
 of the Facility Lease, as amended or otherwise modified and in effect, together with all notices and
 other material correspondence, estoppel certificates and subordination, non-disturbance and
 attornment agreements related thereto.
                                                    11
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                  Desc
                                Main Document    Page 16 of 37



                  5.10 Real Property. Sellers have not been informed or received any notice of any
 condemnation proceedings involving the Real Property; Sellers have not been informed or
 received any notice of any violations of Laws involving the Real Property; except as shown in the
 Title Commitment (if any), Sellers have not granted any rights to purchase, rights of first refusal,
 right of first offer, or any other similar rights to purchase or lease the Real Property; there are no
 parties with a right of occupancy to the Real Property other than Sellers; and there are no parties
 other than Sellers in possession of the Real Property.

                 5.11 Environmental Matters. Except as set forth in Schedule 5.11, To the
 knowledge of Sellers, in its operation of the Pharmaceutical Business, Neopharma has materially
 complied with all Environmental Laws applicable to it, has not discharged any Hazardous
 Substances and has not used any above ground storage tanks or underground storage tanks. Sellers
 have no liability under any Environmental Law with respect to any of the Purchase Assets or the
 Real Property, and Sellers are not responsible for any liability of any other Person under any
 Environmental Law with respect to any of the Purchase Assets or the Real Property.

                 5.12 Labor Relations Matters. Except as set forth in Schedule 5.12, To the
 knowledge of Sellers, with respect to the Pharmaceutical Business, (a) Neopharma is not a party
 to any collective bargaining agreement and has no relationship with any labor organization; (b) to
 the knowledge of Neopharma, no labor organization has filed any representation petition or made
 any oral or written demand for recognition; and (c) to the knowledge of Neopharma, no union
 organizing efforts are underway or threatened.

                5.13    Healthcare Regulatory Matters. Except as set forth in Schedule 5.13:

                          (a)     Each Seller has fulfilled and performed all of its obligations with
 respect to Regulatory Authorizations, including but not limited to any annual reporting
 requirements of the FDA or any applicable state or local agency or authority or payment of any
 FDA Fees. As of the date of this Agreement, no Seller has received any written notice or written
 communication from any Regulatory Authority (i) withdrawing or placing any of the Products on
 “clinical hold” or requiring the termination or suspension or investigation of any pre-clinical
 studies or clinical trials of the Products or (ii) alleging any violation of any Law with respect to
 the Products.

                        (b)    None of the Sellers or, to the knowledge of the Sellers, any Person
 acting on any Seller’s behalf has, with respect to any Product, (i) been subject to a Regulatory
 Authority shutdown or import or export prohibition or (ii) received any FDA Form 483, or other
 written Regulatory Authority notice of inspectional observations, “warning letters,” “untitled
 letters” or written demand or written request to make any change to any Product or any processes
 or procedures of any of the Sellers.

                        (c)     No Product that is or has been manufactured, tested, distributed,
 held or marketed by or on behalf of any Seller has been recalled, withdrawn or suspended (whether
 voluntarily or otherwise) or, to the knowledge of the Sellers, has been adulterated or misbranded.
 No Actions (whether complete or pending) seeking the recall, withdrawal, suspension or seizure
 of any such Product or pre-market approvals or marketing authorizations are pending or, to the


                                                  12
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                Main Document    Page 17 of 37



 knowledge of the Sellers, threatened against any Seller, nor have any such Actions been pending
 at any time.

                        (d)    The Sellers have complied in all respects with all applicable security
 and privacy standards regarding protection of health information under (i) the Health Insurance
 Portability and Accountability Act of 1996, as amended by the Health Information Technology for
 Economic and Clinical Health Act of 2009, and their implementing regulations and agency
 guidance and (ii) any other applicable state or foreign privacy Laws.

                  5.14 Taxes. Except as set forth in Schedule 5.14, (i) all Tax Returns required to
 be filed with respect to the Business, the Purchased Assets and Assumed Liabilities have been
 timely filed with the appropriate Taxing Authority in all jurisdictions in which such Tax Returns
 are required to be filed (after giving effect to any valid extensions of time in which to make such
 filings), and all such Tax Returns are true, complete and correct in all respects; and (ii) all amounts
 of Taxes payable with respect to the Business, the Purchased Assets and Assumed Liabilities have
 been timely paid.

                5.15 Litigation. Except as described in this Agreement or filed in the Bankruptcy,
 there are no actions, suits or proceedings pending or threatened against Sellers or the Purchased
 Assets, at law or in equity, or before any governmental or administrative body or agency which
 would impede the Proposed Transaction, or which would prevent Sellers from being able to
 perform their obligations under this Agreement.

                 5.16 No Broker. Except for Province, LLC, Sellers have no liability for any
 finder’s fee, brokerage commission or similar payment with respect to the Proposed Transaction.

          6.    Purchaser’s Representations and Warranties.

        Purchaser hereby makes the following representations and warranties, each of which is true
 and correct on the Execution Date:

                6.1    Organization; Good Standing. Purchaser has all power and authority to
 enter into and perform its obligations under this Agreement and to consummate the Proposed
 Transaction.

               6.2      Authorization. The execution, delivery and performance of this Agreement
 have been duly authorized by Purchaser and no further authorization, approval or consent is
 required. This Agreement constitutes a valid and binding obligation of Purchaser enforceable in
 accordance with its terms.

                 6.3     Litigation. Except as described in this Agreement, there are no actions, suits
 or proceedings pending or threatened against Purchaser or to which its properties, rights or assets
 are the subject, at law or in equity, or before any governmental or administrative body or agency
 which would impede the Proposed Transaction, or which would prevent Purchaser from being able
 to perform its obligations under this Agreement.

              6.4    Non-Contravention. Except as otherwise contemplated by this
 Agreement, the Purchaser’s execution and delivery of this Agreement and compliance with and
                                              13
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                                Main Document    Page 18 of 37



 fulfillment of the terms of this Agreement do not require any authorization, consent, approval,
 exemption or other action by or notice to any governmental or other entity, or conflict with or
 result in a breach of the terms, conditions or provision of any applicable organizational and
 governing documents of Purchaser, or any contract to which Purchaser is a party.

                6.5     Purchaser’s Acknowledgement. Purchaser recognizes that the Purchased
 Assets are being sold at a Chapter 11 Section 363 sale due to financial distress, and therefore
 Purchaser acknowledges that it has conducted its own due diligence, and except for the
 representations and warranties contained in this Agreement or in the other Transaction Documents,
 Purchaser is not relying on any other express or implied representation or warranty of Seller with
 respect to the Pharmaceutical Business, the Purchased Assets or the Excluded Assets, and that
 except for the representations and warranties contained in this Agreement or in the other
 Transaction Documents, all Purchased Assets are conveyed on an “As Is” and “Where Is” basis.

              6.6     No Brokers. Purchaser has no liability for any finder’s fee, brokerage
 commission or similar payment with respect to the Proposed Transaction.

          7.    Covenants.

                 7.1     Investigation. During the period from the date hereof until the Closing Date,
 in order to prepare for the transition of the Pharmaceutical Business, and upon reasonable request
 and at reasonable times, Purchaser’s representatives, attorneys and accountants shall have access
 to: (i) the Purchased Assets, including but not limited to an inspection of the Real Property (with
 a designated representative of Sellers present during such inspection); (ii) the books, records,
 documents and files of the Sellers which relate to the Purchased Assets or business, legal and
 accounting due diligence matters; and (iii) certain employees and representatives of Sellers,
 including but not limited to the Chief Technical Officer and Director of Quality Control (with a
 designated representative of Sellers present during such access). If the sale and purchase
 contemplated by this Agreement is not consummated, the Purchaser shall return to the Sellers or
 destroy (at Seller’s option) all copies of documents received from Sellers as it may reasonably
 request.

                 7.2     Insurance. Neopharma currently maintains general liability insurance on
 the Business that is customary for businesses such as the Business. Schedule 7.2 reflects the status
 of Sellers’ insurance coverages.

                  7.3     Utilities. Sellers will maintain water, electricity, natural gas and other
 utilities to the Property through the Closing to the extent currently maintained, and to the extent
 necessary to preserve the Purchased Assets through Closing. Purchaser shall be obligated to
 maintain all utilities to the Business after the Closing Date.

               7.4    Employees. Effective as of the Closing Date, the employment by
 Neopharma of the Employees shall terminate. Within a reasonable amount of time after the
 Closing Date, Purchaser shall make reasonable efforts to offer employment to a number of
 employees consistent with the Purchaser’s operation of the Business. Employment shall be offered
 by Purchaser on commercially reasonable terms, conditions, salary, wage, and benefit levels.
 Nothing in this Agreement, express or implied, shall confer upon any employee of Sellers any

                                                  14
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                                Main Document    Page 19 of 37



 rights or remedies against Sellers or Purchaser, including any right to employment or continued
 employment for any period or of any nature whatsoever. Prior to Closing, upon request of
 Purchaser, Sellers shall provide a listing of all employees who were employed (or contracted) as
 of the Execution Date (and, if requested, a listing of employees who were employed at the time of
 the Furlough).

                  7.5     Further Assurances. Following the Closing, the Parties shall execute and
 deliver such documents and take such other action as shall be reasonably requested by any other
 Party to carry out the Proposed Transaction. Sellers shall take all reasonable actions necessary to
 facilitate the orderly transition of the ownership of the Purchased Assets to Purchaser.

                 7.6     Existing Restrictive Covenant Agreements. All non-compete, non-
 solicitation and restrictive covenant agreements and arrangements between Sellers and any of its
 personnel who are retained by Purchaser are assigned to the Purchaser as part of the Purchased
 Assets to the extent that the Purchaser may enforce same. To the extent (and only to the extent)
 of benefit and not of burden to Purchaser and to the extent permitted by legal requirements, all
 invention assignments and work-made-for-hire provisions regarding Sellers arising by operation
 of law or contract with respect to the relationship between Sellers and any of its employees or
 independent contractors are hereby assigned by Sellers to Purchaser.

                  7.7     Availability of Records. After the Closing, the Sellers and the Purchaser
 shall make available to each other Party and their respective Representatives during normal
 business hours when reasonably requested, all information, records and documents in any media
 that are in their respective possession. The Purchaser and the Sellers shall also make available for
 consultation to each other during normal business hours, when reasonably requested, personnel
 responsible for preparing or maintaining information, records and documents, in connection with
 tax matters, governmental matters, healthcare regulatory matters, or litigation as it relates to any
 pre- or post-Closing issue.

                 7.8     Title Commitment and Phase I. Prior to the Execution Date, Sellers have
 provided a certain incomplete title report or title commitment more particularly identified as ALTA
 Commitment For Title Insurance No. TN252102073J/30061673 having an effective date of
 February 12, 2021 at 8:00 a.m. (the “Title Commitment”) for a Title Policy as issued by First
 National Financial Title Services, LLC, as agent for Fidelity National Title Insurance Company
 (the “Title Company”), in the VDR with regard to portions of the Real Property. One or more
 revisions or updates to the Title Commitment have been requested by the Sellers or Purchaser or,
 alternatively, have been or may be mandated by the Title Company to address various topics or
 issues, including the scope of the Real Property, matters associated with the PILOT Agreement
 (and associated transaction) and other currently unspecified matters (collectively, the “Title
 Commitment Updates”). Matters shown on the current Title Commitment have been resolved as
 set forth on Schedule 7.8, and shall be Permitted Encumbrances as long as satisfied as set out
 thereon or any failure to satisfy such issue is not material. Title Commitment Updates are expected
 to be available as soon as reasonably practicable but may not be available until following the
 Execution Date. Thus, to the extent the Title Commitment Updates (1) (a) contain any new
 “Schedule B-1 Requirements,” “Schedule B-2 Standard Exceptions,” or other qualifications or
 conditions to Title Policy issuance that are not identified in the current Title Commitment, (b) that
 are not Permitted Encumbrances or Permitted Liens, and (c) that reasonably could materially
                                                  15
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                 Main Document    Page 20 of 37



 interfere with the use or occupancy of the affected Real Property or materially and adversely affect
 the value or ability to obtain commercially reasonable financing of the Real Property if not
 removed or otherwise cured (collectively, the “Update Objection Threshold”), then (2) Purchaser
 may, but shall not be obligated to, deliver title objections (collectively, the “Title Objection
 Notice”) no later than five (5) business days after Purchaser’s receipt of such Title Commitment
 Updates. Failure of Purchaser to provide a Title Objection Notice within such period (or to include
 any such matters in a timely delivered Title Objection Notice) shall be deemed Purchaser’s
 approval of all items not so objected to by Purchaser and contained in such Title Commitment
 Update, and they shall then be deemed Permitted Encumbrances. Within three (3) business days
 after Sellers’ receipt of a Title Objection Notice, Sellers will advise whether it will cure any matters
 in the Title Objection Notice. If Sellers decline to cure any one or more of such matters identified
 in Purchaser’s Title Objection Notice (with any failure to timely respond by Sellers being deemed
 as Sellers so declining), and so long as such matters meet the Update Objection Threshold,
 Purchaser shall have the right, upon written notice to Sellers, to (i) either terminate this Agreement
 in all respect within three (3) days thereafter and receive return and refund of Purchaser’s entire
 Deposit, or (ii) waive the unresolved objections set forth in Purchaser’s Title Objection Notice and
 proceed hereunder.

         Prior to the Execution Date, Sellers have provided prior Phase I reports in the VDR, such
 Phase I reports from Environmental Resources Management-Southeast, Inc. dated August 28,
 2018 with respect to the Industrial Drive Property and from Environmental Resources
 Management-Southeast, Inc. dated August 27, 2018 with respect to the Fifth Street Property.
 Sellers have also ordered a new Phase I as to the entirety of the Real Property which shall be made
 available as soon as reasonably practicable, but in no event less than five (5) days prior to Closing.
 Purchaser’s review, objection and termination rights with respect to such new Phase I shall be
 governed by Section 11.1(h) of this Agreement.

         7.9     Accounts Receivable. The Parties acknowledge and agree that any accounts
 receivable of the Sellers that are Excluded Assets are and shall after Closing remain the property
 of the Sellers and shall be collected by the Sellers subsequent to the Closing. In the event that,
 following the Closing, the Purchaser receives any payments from any obligor with respect to an
 account receivable of the Seller, then Purchaser shall within ten (10) business days of receipt of
 such payment remit the full amount of such payment to the Sellers. In the event that, following
 the Closing, the Sellers receive any payments from any obligor with respect to an account
 receivable of the Purchaser, then Sellers shall within ten (10) business days of receipt of such
 payment remit the full amount of such payment to the Purchaser.

         7.10 NDC Codes. To the extent not transferred as part of the Purchased Assets, the
 Sellers hereby grant, effective as of the Closing Date, to the Purchaser a royalty-free, paid-up
 license under the Sellers’ NDC numbers used in connection with the Business to the extent
 necessary to allow the Purchaser and its Affiliates and their designees to market, distribute and sell
 the inventory acquired as part of the Purchased Assets.

        7.11 FDA Fees. Sellers and Purchaser will cooperate to try to obtain any waivers or
 reductions of FDA Fees that are reasonably available.

          7.12   Supplements to Schedules. From time to time prior to the Closing, Seller shall
                                                   16
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR         Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                               Main Document    Page 21 of 37



 supplement or amend the Schedules hereto with respect to any matter hereafter arising or of which
 it becomes aware after the date hereof (each a “Schedule Supplement”). Any disclosure in any
 such Schedule Supplement shall not be deemed to have cured any inaccuracy in or breach of any
 representation or warranty contained in this Agreement.

          8.    Conditions to Obligations of Purchaser.

        The obligations of the Purchaser under this Agreement are subject to the fulfillment of the
 following conditions precedent, each of which may be waived in writing in the sole discretion of
 the Purchaser (unless other specified, these conditions must be fulfilled on or before the Closing
 Date):

                 8.1     Bankruptcy Court Approval. The Proposed Transaction shall be approved
 by the Bankruptcy Court as described in Section 10 hereof, and the Approval Order shall be in full
 force and effect and shall not have been stayed by the Bankruptcy Court or any court of competent
 jurisdiction, and shall be a final order.

                8.2     Continued Truth of Representations and Warranties of the Sellers;
 Compliance with Covenants and Obligations. The representations and warranties of the Sellers
 contained in this Agreement and any Schedule attached hereto shall be true and correct in all
 material respects, and the Sellers shall have performed and complied with all material covenants
 and material obligations required by this Agreement in all material respects.

               8.3    No Material Adverse Change. No Material Adverse Change shall have
 occurred between the Execution Date and Closing.

                8.4    Governmental Approvals. All Governmental Entities, the consent,
 authorization or approval of which is necessary under any applicable law, rule, order or regulation
 for the consummation by the Sellers of the Proposed Transaction shall have consented to,
 authorized, permitted or approved such transactions.

                 8.5    Adverse Proceedings. No action or proceeding by or before any court or
 Governmental Entity shall have been instituted by any court or Governmental Entity whatsoever
 which shall seek to restrain, prohibit or invalidate the Proposed Transaction contemplated by this
 Agreement or which is likely to affect the right of the Purchaser to own or use the Purchased Assets
 after the Closing Date.

               8.6     Closing Deliveries. The Purchaser shall have received at or prior to the
 Closing Date each of the following documents:

                        (a)     the Approval Order, in form and substance reasonably acceptable to
 the Purchaser and its counsel;

                         (b)    a bill of sale and assignment agreement executed and acknowledged
 by the Sellers, in the form reasonably acceptable to the Purchaser, with respect to the Purchased
 Assets;


                                                 17
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR         Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                               Main Document    Page 22 of 37



                        (c)    an assignment agreement executed by Sellers assigning its rights to
 Purchaser in and to the Intangible Rights;

                         (d)     special warranty deed in a form reasonably acceptable to Purchaser
 and its counsel conveying fee simple title to the Real Property to Purchaser or its designee, and
 approval of the assumption and assignment of the Facility Lease, together with (to the extent
 assignable and still in force) the applicable PILOT Agreement;

                        (e)    a closing statement in form and content reasonably acceptable to the
 Purchaser;

                         (f)    a certificate of the Secretary of the State of each Seller’s
 organization as to the legal existence and good standing of each Seller in such jurisdiction;

                        (g)    certificate of the Trustee attesting to the incumbency of the Trustee,
 and the authenticity and continuing validity of the Trustee’s appointment;

                       (h)    possession of all of the Purchased Assets including, but not limited
 to, keys to the Real Property and keys to any buildings located on the Real Property and all
 computer, software and/or document access codes (to the extent in the possession or control of
 Sellers);

                        (i)    a Title Policy consistent with Section 7.8;

                        (j) signed letters required under 21 CFR 314.72 for the transfer of the
 IND’s, DMF’s, NDA’s and ANDA’s for the Products, including complete and accurate copies of
 the Product files; and

                       (k)     such other documents which Purchaser may request to effectuate the
 terms and conditions of this Agreement.

               8.7     Access to Regulatory Files. Within 3 business days after signing of this
 Agreement, the Sellers have provided Purchaser access to all regulatory files for the Products and
 the Pharmaceutical Business, including the Annual Reports and inspection reports by any third
 party or Governmental Entity.

        9.     Conditions to Obligations of the Sellers. The obligations of the Sellers under this
 Agreement are subject to the fulfillment of the following conditions precedent, each of which may
 be waived in writing at the sole discretion of the Sellers (unless otherwise specified, these
 conditions must be fulfilled before the Closing Date):

                9.1    Bankruptcy Court Approval. The transactions involving the Sellers
 contemplated by this Agreement shall be approved by the Bankruptcy Court as described in
 Section 10 hereof, and the Approval Order, as hereinafter defined, shall be in full force and effect
 and shall not have been stayed by the Bankruptcy Court or any court of competent jurisdiction.

              9.2    Continued Truth of Representations and Warranties of the Purchaser:
 Compliance with Covenants and Obligations. The representations and warranties of the Purchaser
                                                 18
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                                Main Document    Page 23 of 37



 in this Agreement shall be true and correct in all material respects, and the Purchaser shall have
 performed any material covenants and material obligations required by this Agreement to be
 performed or complied with by it prior to or at the Closing Date in all material respects.

               9.3    No Material Adverse Change. No Material Adverse Change shall have
 occurred between the Execution Date and Closing.

                9.4    Governmental Approvals. All Governmental Entities, the consent,
 authorization or approval of which is necessary under any applicable law, rule, order or regulation
 for the consummation by the Sellers of the Proposed Transaction shall have consented to,
 authorized, permitted or approved such transactions.

                9.5      Adverse Proceedings. No action or proceeding by or before any court or
 Governmental Entity shall have been instituted by any court or Governmental Entity whatsoever
 which shall seek to restrain, prohibit or invalidate the transactions contemplated by this Agreement
 or which is likely to affect the right of the Purchaser to own or use the Purchased Assets after the
 Closing Date.

                 9.6   Closing Deliveries. The Sellers shall have received at or prior to the Closing
 each of the following documents duly executed by Purchaser (if applicable):

                        (a)     the payment of the Closing Date Payment to Sellers;

                      (b)   an assumption and assignment agreement providing for Purchaser’s
 assumption of the Assumed Liabilities;

                         (c)    a certificate of the Secretary of the State of the Purchaser’s
 organization as to the legal existence of the Purchaser in such jurisdiction;

                        (d)     certificates of an appropriate responsible party of the Purchaser
 attesting to the incumbency of the Purchaser’s officers, and the authenticity and continuing validity
 of the governing documents;

                        (e)     a closing statement in form and content acceptable to the Sellers;

                          (f)   letters required from Purchaser under 21 C.F.R. § 314.72 for the
 transfer of all current and pending INDs, DMFs, NDAs and ANDAs for the Products; and

                        (g)    such other documents which Sellers may reasonably request to
 effectuate the terms and conditions of this Agreement.

          10.   Bankruptcy Court Approval.

                10.1 The Agreement. Execution of this Agreement by Purchaser shall constitute
 Purchaser’s bid for the Purchased Assets. This Agreement is subject to approval by the Bankruptcy
 Court.



                                                  19
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                    Desc
                                 Main Document    Page 24 of 37



                10.2 Bankruptcy Court Documents. Sellers shall deliver or cause to be delivered
 to Purchaser for review and comment all documents to be filed by Sellers with the Bankruptcy
 Court that relate to the transactions contemplated by this Agreement, as soon as commercially
 reasonable and in any event not less than one (1) Business Day prior to filing, including all
 motions, proposed orders, applications, and supporting papers prepared by Sellers, prior to filing
 such documents. The Sale Motion shall only be amended with the approval of Purchaser, which
 will not be unreasonably withheld.

                 10.3    Approval Order.

                         (a)    Sellers have filed a motion (the “Sale Motion”) with the Bankruptcy
 Court seeking approval of the Proposed Transaction. It is a material inducement to Purchaser to
 be able to acquire the Purchased Assets pursuant to the provision of § 363 of the Bankruptcy Code,
 including in particular free and clear of Liens pursuant to § 363(f) of the Bankruptcy Code.
 Therefore, any and all obligations of the Purchaser under this Agreement are subject to the entry
 of an Order of the Bankruptcy Court (the “Approval Order”), in form reasonably satisfactory to
 the Purchaser, approving this Agreement and the Proposed Transaction, and ordering, finding and
 concluding that, among other things, (i) notice of the Sale Motion and the Proposed Transaction
 was proper and sufficient to all parties entitled to such notice; (ii) the sale of the Purchased Assets
 to the Purchaser is approved pursuant to §363(b) of the Bankruptcy Code; (iii) the assumption and
 assignment the Assumed Contracts and Leases; (iv) the sale of the Purchased Assets to the
 Purchaser pursuant to this Agreement will be free and clear of all Liens pursuant to § 363(f) of the
 Bankruptcy Code with the Liens, if any, to attach to the Purchase Price or proceeds of the sale; (v)
 Purchaser has acted in good faith within the context of and is entitled to the protections of § 363(m)
 of the Bankruptcy Code; and (vi) authorizing and approving this Agreement as the highest and
 best offer for the Purchased Assets.

                        (b)    Sellers shall use their best efforts to gain approval by the Bankruptcy
 Court of this purchase and sale of the Purchase Assets and the assumption and assignment of the
 Assumed Contracts and Leases and Assumed Liabilities contemplated hereby to the fullest extent
 required by Sections 363 and 365 and all other applicable provisions of the Bankruptcy Code
 within the terms of the Sale Motion. Sellers have timely served on all non-Seller counterparties to
 all of the Assumed Contracts a notice specifically stating that Sellers may be seeking the
 assumption and assignment of such Assumed Contracts and shall timely notify such non-Seller
 counterparties of the deadline for objecting to the Cure Amounts stated in such notices, if any, in
 compliance with the Bidding Procedures Order. Sellers and Purchaser shall cooperate to
 reasonably resolve any issues in connection with the Cure Amounts and Assumed Contracts.

                           (c)      From and after the date hereof and until the Closing Date or the
 termination of this Agreement, Sellers shall not take any action which is intended to (or is
 reasonably likely to), or fail to take any action the intent (or the reasonably likely result) of which
 failure to act is to, result in the reversal, voiding, modification or staying of the Sale Motion or this
 agreement. If Purchaser is the successful Bidder, Sellers shall not take any action which is intended
 to (or reasonably likely to), or fail to take any action the intent (or reasonably likely result) of
 which failure to act is to, result in the reversal, voiding, modification or staying of the Approval
 Order or this Agreement.

                                                    20
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                                Main Document    Page 25 of 37



                        (d)     The Approval Order shall contain the following provisions:

                                (i)     Approval of this Agreement, including the sale of the
 Purchased Assets by Sellers to Purchaser, which shall vest in Purchaser all right, title and interest
 of Sellers to the Purchased Assets free and clear of all Liens (other than Permitted Liens), Excluded
 Liabilities and interests pursuant to Section 363(f) of the Bankruptcy Code;

                                 (ii)   A finding that Purchaser has acted in good faith within the
 meaning of Section 363(m) of the Bankruptcy Code, the Proposed Transaction have been
 undertaken by Sellers and Purchaser at arms’ length and without collusion, and Purchaser is
 entitled to the protections of Section 363(m) of the Bankruptcy Code;

                                (iii) To the fullest extent allowed by law, all Persons shall be
 enjoined from taking any actions against Purchaser or the Purchased Assets to recover any claim
 that such Person has filed against Sellers;

                               (iv)    To the fullest extent allowed by law, Purchaser shall have no
 successor liability on account of the purchase or sale of the Purchased Assets, except on account
 of Assumed Liabilities;

                             (v)    Due notice of the Bidding Procedures Motion, Sales Motion,
 Approval Order and this Agreement have been provided;

                             (vi)    There shall be sufficient cause to lift the stay contemplated
 by Rules 6004(h) and 6006(d) of the Federal Rules of Bankruptcy Procedures with regards to the
 Proposed Transaction;

                                (vii) The Bankruptcy Court retains exclusive jurisdiction to
 interpret and enforce the provisions of this Agreement and the Approval Order in all respects; and

                             (viii) Such other and further terms as are reasonable and
 customary in orders approving a Section 363(f) sale of assets.

                 10.4 Appeal/Reconsideration. If an appeal is taken, or a stay pending appeal is
 requested or reconsideration sought, from any order approving bid procedures in connection
 herewith or the Approval Order, then Sellers will immediately notify Purchaser of such appeal,
 stay or reconsideration request and will provide to Purchaser within one (1) business day a copy
 of the related notice of appeal or order of stay or motion for reconsideration. The Sellers will also
 provide Purchaser with written notice and copies of any other or further notice of appeal, motion
 or application filed in connection with any appeal from, or application for reconsideration of, any
 of such orders and related briefs.

                10.5    Bidding Procedures and Order.

                       (a)     The purchase and sale of the Purchased Assets will be subject to
 competitive bidding in accordance with the terms of the Bidding Procedures Order. If the
 Purchaser is designated as the Successful Bidder in accordance with the terms of the Bidding
 Procedures Order, Sellers will seek entry of the Approval Order. Sellers and Purchaser agree that,
                                                  21
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                 Main Document    Page 26 of 37



 in the event that (i) Purchaser is not the Successful Bidder (as defined in the Bidding Procedures
 Order), (ii) the transaction with the Successful Bidder does not close, and (iii) Purchaser is
 designated as the Back-Up Bidder (as defined in the Bidding Procedures Order), Purchaser shall
 promptly consummate this Agreement upon the terms and conditions set forth herein (or as such
 terms may be amended at the Auction); provided that, Purchaser’s obligation to remain as the
 Back-Up Bidder shall not terminate until the closing of the transaction with the Successful Bidder
 (and for the avoidance of doubt, the Outside Closing Date for the Back-Up Bidder shall be
 extended by thirty days). Purchaser acknowledges that time is of the essence in achieving the
 Closing and shall take all commercially reasonable efforts to reach the Closing as quickly as
 possible.

                           (b)      In accordance with the Bidding Procedures Order, in the event
 Purchaser is not in breach of this Agreement and has not terminated this Agreement before the
 Outside Closing Date, and (i) the Bankruptcy Court approves a sale of all or some of the Purchased
 Assets to a purchaser other than Purchaser which is consummated by Sellers, (ii) Sellers enter into
 a definitive agreement for a transaction other than the Proposed Transaction which is consummated
 by Sellers; (iii) Sellers file a plan of reorganization that does not contemplate a sale of the Purchase
 Assets to Purchaser and a plan is confirmed, or (iv) Sellers otherwise breach this Agreement and
 subsequently sell all or some of the Purchased Assets to a purchaser other than Purchaser which is
 consummated by Sellers, Sellers shall be required to pay to Purchaser a break-up fee in an amount
 equal to five percent (5.0%) of the Purchase Price (the “Break-Up Fee”). The Break-Up Fee will
 be deemed an allowed superpriority administrative expense claim of Purchaser under Section
 364(c)(1) of the Bankruptcy Code with priority over any and all administrative expenses of any
 kind, including, without limitation, those specified in Sections 503(b) and 507(b) of the
 Bankruptcy Code and shall be paid at closing from the sales proceeds prior to the payment of any
 other amounts.

                        (c)   The Debtors shall use their best efforts in the exercise of their
 discretion under (or to amend) the Bidding Procedures Order to require that any bid that includes
 a cash component of at least $4,500,000 and otherwise complies with the Bidding Procedures
 Order will be deemed a Qualified Bid.

          11.   Termination.

               11.1 Termination. This Agreement may be terminated and the transactions
 contemplated hereby may be abandoned:

                        (a)     by mutual written consent of the Purchaser and the Sellers;

                        (b)    by either the Sellers or the Purchaser if a Governmental Entity has
 issued a final and non-appealable order or taken any other final and non-appealable action, in any
 case having the effect of permanently restraining, enjoining or otherwise prohibiting the Proposed
 Transaction;

                         (c)    by either the Sellers or the Purchaser if the Closing does not occur
 on or before May 31, 2021 (such date, the “Outside Closing Date”); provided, however, that a
 Party is not entitled to terminate this Agreement pursuant to this Section 11.1(c) if such Party’s

                                                   22
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                Main Document    Page 27 of 37



 material breach of one or more of its covenants hereunder is the cause of or results in the failure
 of the Closing to occur on or before the Outside Closing Date, or if the failure to Close is the result
 of a failure to obtain a Governmental Approval, in which case the Parties shall use their reasonable
 efforts to agree upon a new Outside Closing Date and to procure the Governmental Approval.

                        (d)     by Purchaser if there shall occur a material breach of any of the
 representations, warranties, covenants or agreements of the Sellers that would give rise to the
 failure of a closing condition in Section 8, provided however that Purchaser agrees to provide
 notice thereof and a right to cure any such breach within ten (10) business days thereafter;

                       (e)    by Purchaser if the Bankruptcy Cases are converted to cases under
 Chapter 7 of the Bankruptcy Code;

                        (f)    by Purchaser, if a Schedule Supplement contains information that
 constitutes a Material Adverse Change;

                         (g)     by Sellers if there shall occur a material breach of any of the
 representations, warranties, covenants or agreements of Purchaser, provided however that Sellers
 agree to provide notice thereof and a right to cure any such breach within ten (10) business days
 thereafter, with the act of Closing automatically curing any such breach; and

                        (h)     by Purchaser if either (i) matters identified in a Title Objection
 Notice are not resolved as provided in Section 7.8 or (ii) a Phase I Environmental Site Assessment
 pursuant to Section 7.8 reveals material environmental liabilities to the extent not indicated on
 prior Phase I’s that have been set out in the VDR prior to the Execution Date.

                11.2 Effect of Termination. If the Agreement is terminated pursuant to Section
 11.1 then this Agreement will become void and of no further force and effect, with no liability or
 obligation on the part of the Parties, provided, however, that if the Agreement is terminated by the
 Sellers pursuant to Section 11.1(g), the Purchaser shall forfeit the Deposit and any interest thereon
 and such amounts shall be delivered to the Sellers as the sole and exclusive remedy of Sellers
 against Purchaser. Termination and Purchaser’s right to the Break-Up Fee shall be the sole and
 exclusive remedy of Purchaser against Sellers.

                 11.3 No Survival. No representations or warranties shall survive the Closing
 Date, but all covenants and agreements contained in this Agreement intended or anticipated to be
 performed post-closing shall survive the closing indefinitely.

          12.   General.

                 12.1 No Agreement to Assign. Except for the Facility Lease, and except to the
 extent that non-assignment of any Contract or Lease would constitute a Material Adverse Change,
 this Agreement shall not constitute an agreement to assign or transfer and shall not affect the
 assignment or transfer of any Purchased Asset if (a) an attempted assignment thereof, without the
 approval, authorization or consent of, or granting or issuance of any license or permit by, any third
 party thereto would constitute a breach thereof or (b) the Bankruptcy Court shall not have approved
 assumption and assignment of any Assumed Contract or Lease for any reason, including without
 limitation, that the cure amount is not acceptable to Purchaser (each such action in (a) and (b), a
                                                  23
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                                Main Document    Page 28 of 37



 “Necessary Consent”). In such event, Sellers and Purchaser shall use their commercially
 reasonable efforts, to obtain the Necessary Consents with respect to any such Assumed Contract
 after the Closing; provided that the failure to obtain any Necessary Consent shall not delay the
 Closing or give rise to a reduction in the Purchase Price. To the extent that Sellers are unable to
 assign the Facility Lease for any reason at Closing, the Sellers obligations shall be satisfied by
 transferring fee simple title to the Facility Lease Premises to Purchaser, and in the event of any
 delay which is not the result of any material dispute or subject to material contingency but simply
 a matter of timing, Purchaser will sublease the premises from Sellers post-closing at no cost until
 Sellers can transfer fee simple.

           12.2 WAIVER/JURISDICTION. TO THE FULL EXTENT PERMITTED
 BY APPLICABLE LAW, SELLERS AND PURCHASER HEREBY IRREVOCABLY AND
 UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
 SUIT OR PROCEEDING THAT RELATES TO OR ARISES OUT OF THIS
 AGREEMENT. IF ANY ACTION, SUIT OR PROCEEDING IS BROUGHT BY EITHER
 SELLERS OR PURCHASER ARISING OUT OF THIS AGREEMENT, SELLERS AND
 PURCHASER AGREE THAT THE BANKRUPTCY COURT SHALL HAVE
 EXCLUSIVE JURISDICTION OVER THE ACTION, SUIT OR PROCEEDING.

               12.3 Construction. This Agreement shall be construed and enforced in
 accordance with the internal laws of the State of Tennessee without regard to principles of conflicts
 of laws.

                12.4 Notices. Any notices or other communications required or permitted
 hereunder shall be in writing and shall be considered to have been duly given, when received, if
 delivered by hand, email, telegram, overnight courier:

                        (a)     If to Sellers, to:

                                Gary Murphey, solely in his capacity as chapter 11 trustee
                                Resurgence Financial Services, LLC
                                3330 Cumberland Blvd., Suite 500
                                Atlanta, GA 30339
                                Phone: (404) 886-9104
                                Email: Murphey@RFSLimited.com

                        With a copy (which shall not constitute notice) to:

                                David Gordon, Esq.; Bobby Guy, Esq.
                                Polsinelli PC
                                1201 West Peachtree St. NW, Suite 1100
                                Atlanta, GA 30309
                                Phone: (404) 253-6005
                                Email: dgordon@polsinelli.com; bguy@polsinelli.com

                        (b)     If to the Purchaser, to:

                                                     24
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR         Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                Desc
                               Main Document    Page 29 of 37



                               American Antibiotics, LLC
                               2655 Northwinds Parkway
                               Alpharetta, Georgia 30009
                               Attn: Richard L. Jackson
                               Phone: (770) 643-5605
                               Email: rlj@jacksonhealthcare.com

                       With a copy (which shall not constitute notice) to:

                               Kilpatrick Townsend & Stockton LLP
                               1100 Peachtree Street, Suite 2800
                               Atlanta, Georgia 30309
                               Attn: Paul Rosenblatt, Esq.
                               Phone: (404) 815-6321
                               Email: PRosenblatt@KilpatrickTownsend.com

                12.5 Entire Agreement and Amendments. This Agreement, together with the
 Schedules attached hereto, and all documents contemplated by this Agreement, contain all of the
 terms agreed upon by the Parties with respect to the subject matter hereof, and supersede all prior
 agreements and understandings among the parties and may not be changed or terminated orally.
 No attempted amendment, change, termination or waiver of any of the provisions hereof shall be
 binding unless in writing and signed by the party against whom the same is sought to be enforced.

                 12.6 Additional Documents. After the Closing Date, each Party shall, at the
 request of any other, furnish, execute and deliver such documents and instruments as the requesting
 Party shall reasonably require as necessary or desirable to carry out the transactions contemplated
 hereunder.

                12.7 Paragraph Headings. Paragraph headings herein have been inserted for
 reference only and shall not be deemed to limit or otherwise affect, in any matter, or be deemed to
 interpret in whole or part, any of the terms or provisions of this Agreement.

                12.8 Third Parties. Nothing in this Agreement, whether express or implied, is
 intended to confer any rights or remedies on any persons other than the parties hereto and their
 respective successors and permitted assigns, nor is anything in this Agreement intended to relieve
 or discharge the obligation or liability of any third persons to any party to this Agreement.

                12.9 Severability. If any one or more of the provisions contained in this
 Agreement shall be invalid, illegal or unenforceable in any respect of any reason, the validity,
 legality and enforceability of any provision in every other respect and of the remaining provisions
 of this Agreement shall not be in any way impaired.

                12.10 Counterparts. This Agreement may be executed in two or more
 counterparts, each of which shall be deemed an original, but all of which together shall constitute
 one and the same instrument.



                                                 25
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                   Desc
                                Main Document    Page 30 of 37



                12.11 Jurisdiction and Venue. This Agreement shall be subject to the jurisdiction
 of the Bankruptcy Court, and if the Bankruptcy Court lacks jurisdiction for any reason, then the
 state and federal courts overseeing Sullivan County, Tennessee.

                12.12 Time is of the Essence. Time is of the essence of each provision hereof.

                 12.13 Construction. Should any provision of this Agreement require judicial
 interpretation, it is agreed that the court interpreting or construing the same shall not construe this
 Agreement against one party more strictly by reason of any rule of interpretation which relates to
 preparation of a document, it being agreed that the agents of all parties have participated in the
 preparation of this Agreement and that legal counsel was consulted by each party prior to its
 execution hereof.


                                      (Signature Page Follows)




                                                   26
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR   Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03   Desc
                         Main Document    Page 31 of 37
Case 2:20-bk-52015-SDR     Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03        Desc
                           Main Document    Page 32 of 37



         IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
 of the day and year first above written.


                                     PURCHASER:


                                     AMERICAN ANTIBIOTICS, LLC


                                     By:
                                           Name:

                                           Title:



                                     SELLERS:

                                     NEOPHARMA INC.


                                     By:



                                     NEOPHARMA TENNESSEE LLC


                                     By:




 US2008 18228023 3
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03 Desc
                                Main Document    Page 33 of 37
                                                                   EXECUTION COPY


                                          SCHEDULE 1.1

                                           [Defined Terms]

          For purposes of this Agreement, the following terms shall be defined as follows:

         “Actions” means any claim, hearing, charge, action, suit, arbitration, litigation, mediation,
 grievance, audit, examination, inquiry, proceeding or investigation by or before any Governmental
 Entity.

          “Agreement” has the meaning set forth in the Preamble.

         “ANDA” means an Abbreviated New Drug Application for a drug submitted to the FDA
 pursuant to 21 C.F.R. Part 314 (as amended from time to time), and all amendments or supplements
 thereto, including all documents, data and other information concerning the applicable drug which
 are necessary for FDA approval to market such drug in the United States, and any equivalent
 application submitted to any other health authority.

          “Approval Order” has the meaning set forth in Section 10.2.

          “Assumed Contracts and Leases” has the meaning set forth in the Recitals.

          “Bankruptcy Cases” has the meaning set forth in the Recitals.

          “Bankruptcy Code” means title 11 of the United States Code.

          “Bankruptcy Court” has the meaning set forth in the Recitals.

       “Bidding Procedures Order” means the Bankruptcy Court’s Bidding Procedures Order
 [Docket No. 185].

          “Business” has the meaning set forth in the Recitals.

          “Closing” has the meaning set forth in Section 4.1.

          “Closing Date” has the meaning set forth in Section 4.1.

          “Closing Date Payment” has the meaning set forth in Section 3.1.

          “Contracts and Leases” has the meaning set forth in the Recitals.

        “Cure Amounts” means, with respect to any of the Assumed Contracts and Leases, the
 amount required to be paid under Section 365 of the Bankruptcy Code to effectuate the assumption
 and assignment of such executory contract or unexpired lease by the Sellers to the Purchaser, as
 determined by the agreement of the parties to such executory contract or lease or by order of the
 Bankruptcy Court.

          “Deposit” has the meaning set forth in Section 3.2.



 77151867.7
Case 2:20-bk-52015-SDR            Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                                  Main Document    Page 34 of 37



          “Distributor A/R” has the meaning set forth in Section 2.2(l).

         “DMF” mean a Drug Master File submitted to the FDA pursuant to 21 C.F.R. § 314.420,
 or the equivalent application or filing submitted to any equivalent agency or Governmental Entity
 outside the United States of America (including any supra-national agency such as the EMA), and
 all supplements, amendments, variations, extensions and renewals thereof that may be submitted
 with respect to the foregoing.

        “Employees” means the employees of the Sellers as of the date of this Agreement, a list of
 which shall be provided to Purchaser upon request pursuant to Section 7.6.

          “Environmental Laws” means any and all applicable Laws which (a) regulate or relate to
 the protection or clean-up of the environment, the use, treatment, storage, transportation, handling,
 disposal or release of Hazardous Substances, the preservation or protection of waterways,
 groundwater, drinking water, air, wildlife, plants or other natural resources, or the health and safety
 of persons or property, including protection of the health and safety of employees or (b) impose
 liability or responsibility with respect to any of the foregoing, including the Comprehensive
 Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), or any other
 Law of similar effect.

          “Excluded Assets” has the meaning set forth in Section 2.3.

          “Excluded Liabilities” has the meaning set forth in Section 2.5.

          “Execution Date” has the meaning set forth in the Preamble.

          “Facility Lease” has the meaning set forth in the Recitals.

          “FDA” has the meaning set forth in the Recitals.

        “FDA Fees” means any annual fees or other amounts owed under the Prescription Drug
 User Fee Act and Generic Drug User Fee Amendments or similar state or federal Laws.

              “FDCA” means the Federal Food, Drug and Cosmetic Act of 1938, as amended.

          “Fifth Street Property” has the meaning set forth in the Recitals.

          “Fourth Street Property” has the meaning set forth in the Recitals.

          “Furlough” means the temporary pause of operations of the Sellers in early August 2020.

          “Governmental Authorizations” has the meaning set forth in Section 2.2(e).

          “Governmental Entity” has the meaning set forth in Section 2.2(e).

        “Hazardous Substances” means any noxious, toxic, or hazardous substance, material or
 waste, and any contaminant, chemicals, pollutant or constituent thereof including petroleum, or
 petroleum products, asbestos or any asbestos containing material, or lead containing paint or

                                                   29
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                 Desc
                                 Main Document    Page 35 of 37



 coating material.

       “HIPAA” means the Health Insurance Portability and Accountability Act of 1996, as
 amended and supplemented by the Health Information Technology for Clinical Health Act of the
 American Recovery and Reinvestment Act of 2009.

         “IND” means an Investigational New Drug Application submitted to the FDA pursuant to
 21 C.F.R. Part 312 (as amended from time to time) with respect to the Products, or the equivalent
 application or filing submitted to any equivalent agency or Governmental Entity outside the United
 States of America (including any supra-national agency such as the EMA), and all supplements,
 amendments, variations, extensions and renewals thereof that may be submitted with respect to the
 foregoing.

          “Indebtedness” means with respect to any person, all obligations for borrowed money.

          “Industrial Drive Property” has the meaning set forth in the Recitals.

          “Intangible Rights” has the meaning set forth in Section 2.2(a).

          “Inventory” has the meaning set forth in Section 2.2(h).

         “Law” means any law (including common law), statute, requirement, code, rule, regulation,
 order, ordinance, judgment or decree or other pronouncement of any Governmental Entity.

          “Liens” has the meaning set forth in Section 2.1.

         “Material Adverse Change” means any state of facts, change, event, effect, condition,
 change or occurrence that is, has, or reasonably expected to have, a material adverse effect on the
 Pharmaceutical Business, the ability of the Sellers to consummate the transactions contemplated
 hereby, or the business, financial condition or results of operations of the Sellers taken as a whole,
 other than any state of facts, change, event, effect or occurrence resulting from (i) economic,
 financial market or geopolitical conditions in general (including the cost and availability of debt
 or equity financing), unless such conditions have a disproportionate effect on the Business or the
 Purchased Assets, (ii) changes in law or applicable accounting regulations or principles or
 interpretations thereof, (iii) conditions in the healthcare or pharmaceutical industry generally, (iv)
 any outbreak or escalation of hostilities or war or any act of terrorism, (v) any weather condition,
 earthquake or natural disaster, (vi) epidemic, pandemic or disease outbreaks (including the
 COVID-19 virus), public health emergencies (as declared by an applicable Governmental
 Authority) or quarantine restrictions implemented by any applicable Governmental Authority,
 whether negatively affecting the Business specifically or negatively affecting economic conditions
 generally, (vii) the execution of this Agreement, the announcement of this Agreement and the
 Transaction (including any action or inaction as a result thereof by the employees, customers,
 vendors or competitors of the Sellers), (viii) actions taken or consented to by Purchaser pursuant
 to this Agreement, and (ix) Sellers’ status as a debtor in bankruptcy and ordinary course or typical
 events taking place during the bankruptcy.

        “NDA” means a New Drug Application for a drug submitted to the FDA pursuant to 21
 C.F.R. Part 314 (as amended from time to time), and all amendments or supplements thereto,
                                             30
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR          Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03                  Desc
                                Main Document    Page 36 of 37



 including all documents, data and other information concerning the applicable drug which are
 necessary for FDA approval to market such drug in the United States, and any equivalent
 application submitted to any other health authority.

         “NDC” means the unique, three-segment National Drug Code issued by the FDA that
 serves as a universal product identifier for pharmaceuticals, or the equivalent in countries outside
 of the United States.

          “Neopharma” has the meaning set forth in the Preamble.

          “Neopharma Bankruptcy Case” has the meaning set forth in the Recitals.

          “Neopharma LLC” has the meaning set forth in the Preamble.

          “Neopharma LLC Bankruptcy Case” has the meaning set forth in the Recitals.

          “Outside Closing Date” has the meaning set forth in Section 11.1(c).

          “Parties” has the meaning set forth in the Preamble.

          “Permitted Encumbrances” means the following: (a) any matters shown of record on the
 Title Commitment pursuant to Section 7.8, subject to resolution as set forth on Schedule 7.8
 attached hereto, (b) encumbrances for Taxes not yet due and payable or which are being contested
 in good faith, (c) all existing utility, access or other easements or rights of way of record or other
 matters of record affecting the Real Property or the Facility Lease Premises or any part thereof,
 (d) Laws regulating the use or enjoyment of the Real Property or the Facility Lease Premises, (e)
 zoning and building Laws, (f) any liens securing obligations which are Assumed Liabilities, (g)
 any other encumbrances encumbering any of the Purchased Assets other than the Real Property or
 the Facility Lease Premises which, either individually or in the aggregate, do not interfere with the
 use of the Purchased Assets in a manner consistent with the current use thereof by Sellers or their
 Affiliates, (h) with respect to Facility Lease Premises, encumbrances which encumber only the fee
 interest in such property or, in the case of subleased Facility Lease Premises, any leasehold estate
 superior to that of Sellers, which, either individually or in the aggregate, do not violate the terms
 of the Facility Lease, and (i) any encumbrances created by or consented to by Purchaser.

          “Permitted Liens” has the meaning set forth in Section 2.1.

          “Pharmaceutical Business” has the meaning set forth in the Recitals.

          “Products” has the meaning set forth in the Recitals.

          “Proposed Transaction” has the meaning set forth in the Recitals.

          “Purchase Price” has the meaning set forth in Section 3.1.

          “Purchased Assets” has the meaning set forth in the Recitals.

          “Purchaser” has the meaning set forth in the Preamble.

                                                  31
 77151867.5
 77151867.7
Case 2:20-bk-52015-SDR           Doc 223 Filed 03/17/21 Entered 03/17/21 10:07:03               Desc
                                 Main Document    Page 37 of 37



          “Real Property” has the meaning set forth in the Recitals.

         “Regulatory Authority” means any national, supranational, state or local governmental
 authority, including the FDA, with responsibility for granting any Regulatory Authorizations with
 respect to the Products.

         “Regulatory Authorizations” means any approvals, clearances, authorizations,
 registrations, certifications, licenses or permits granted by any Regulatory Authority.

         “Tax” or “Taxes” means any and all U.S. federal, state, local and non-U.S. taxes,
 assessments, levies, duties, tariffs, imposts and other similar charges and fees imposed by any
 Governmental Entity, including income, franchise, windfall or other profits, gross receipts,
 property, sales, use, net worth, capital stock, payroll, employment, social security, workers’
 compensation, unemployment compensation, excise, withholding, ad valorem, stamp, transfer,
 value-added, occupation, environmental, disability, real property, personal property, registration,
 alternative or add-on minimum, or estimated tax, including any interest, penalty, additions to tax
 and any additional amounts imposed with respect thereto.

         “Tax Return” means any report, return, certificate, claim for refund, election, estimated
 Tax filing or declaration filed or required to be filed with any Governmental Entity with respect to
 Taxes, including any schedule or attachment thereto, and including any amendments thereof.

         “Taxing Authority” means any federal, state, local or foreign Governmental Entity or
 authority responsible for the imposition, collection or administration of any Tax.

          “Title Policy” has the meaning in Section 8.6(i).

        “Transferred Employees” means each Employee (and any former employee who would be
 an Employee except for, as a result of the Furlough, having ceased employment or been
 furloughed) with respect to whom the Purchaser has offered employment and such Employee has
 accepted such employment extended by the Purchaser.

          “Trustee” has the meaning set forth in the Recitals.

          “VDR” means the virtual data room maintained for this transaction by Province.




                                                  32
 77151867.5
 77151867.7
